Citation Nr: 1448445	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-21 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to an effective date prior to June 13, 2005, for the grant of service connection for lumbosacral strain syndrome with mild degenerative changes, L5 sciatica of the left lower extremity, and right knee strain, to include on the basis of clear and unmistakable error (CUE) in a July 2009 rating decision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied an effective date prior to June 13, 2005, for the grant of service connection for lumbosacral strain syndrome with mild degenerative changes, L5 sciatica of the left lower extremity, and right knee strain.    

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  However, the Veteran was informed in a July 2014 letter that technical difficulties with the Digital Audio Recording System (DARS) prevented the Board from producing a complete transcript of the hearing testimony.  The Veteran was advised that she could appear for a second hearing if she so desired.  The Veteran responded to the letter in July 2014 and indicated that she did not wish to appear at a hearing and she requested that the Board consider her case based on the evidence of record.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claims for service connection for a low back disability and a right knee disability pursuant to an April 1993 rating decision, from which the Veteran did not appeal.  

2.  Subsequent to the April 1993 rating decision, service treatment records showing  back and right knee treatment in service, that were presumably available when the Veteran's claim was first considered and denied in April 1993, were associated with the claims file.

3.  Following receipt of the Veteran's June 13, 2005, petition to reopen, the RO denied the claims for lumbosacral strain syndrome with mild degenerative changes, L5 sciatica of the left lower extremity, and right knee strain in an October 2005 rating action.  The claims were denied a second time an October 2008.  

3.  In April 2009, the Veteran's representative submitted argument that there was clear and unmistakable error contained in the October 2005 rating decision because the rating decision failed to treat the service connection claims as original claims and instead adjudicated the claims as new and material evidence claims.   

4.  In a July 2009 rating action, the RO determined that there was clear and unmistakable error contained in the October 2005 rating action and the Veteran was awarded service connection for lumbosacral strain syndrome with mild degenerative changes, L5 sciatica of the left lower extremity, and right knee strain and assigned an effective date of June 13, 2005, the date which the Veteran's claim was received.
   
5.  The effective date of service connection for lumbosacral strain syndrome with mild degenerative changes, L5 sciatica of the left lower extremity, should be August 1, 1992, the day following separation from the Veteran's active service based on the receipt of the Veteran's official service treatment records from the service department verifying her back and right knee treatment in service.

6.  The effective date of service connection for a right knee strain was appropriately set at June 13, 2005.


CONCLUSIONS OF LAW

1.  The criteria are met for assignment of an earlier effective date of August 1, 1992, for the grant of service connection for lumbosacral strain syndrome with mild degenerative changes and L5 sciatica of the left lower extremity. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2014); 38 C.F.R. § 3.156(c) (2005).

2.  The criteria for an earlier effective date for the grant of service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2014); 38 C.F.R. § 3.156(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date 

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service - otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Where, however, there has been an award of service-connected compensation benefits following the presentation of new and material evidence that warrants the reopening of a previous final disallowance, the appropriate effective date is that of the date of receipt of the new claim (i.e., the petition to reopen that was ultimately granted), or date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(1)(ii),(r).

There is an exception to this general rule governing reopened claims under 38 C.F.R. § 3.156(c).  The Court of Appeals for Veterans Claims (Court) in Cline v. Shinseki, 26 Vet. App. 18, 21-27 (2012), held that an October 2006 amendment to 38 C.F.R. § 3.156(c)(2) constituted a rule change when it was added, and that when a claimant has been granted service connection prior to the October 2006 effective date of the new version of 38 C.F.R. § 3.156(c), the new version of that regulation cannot be applied retroactively.  See Cline, 26 Vet. App. at 25-27.  As the Veteran filed her claims for service connection for a low back disability and a right knee disability in September 1992, the earlier version of 38 C.F.R. § 3.156 is for application in this case, pursuant to Cline.  According to 38 C.F.R. § 3.156(c), effective prior to October 2006:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim. 

38 C.F.R. § 3.156(c) (2005). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran originally filed a formal claim seeking entitlement to service connection for a lumbar spine disability and a right knee disability on September 18, 1992, within one year of separating from active duty.  She reported treatment for her right knee and low back during service at that time.  

At an October 1992 VA examination, the Veteran reported a history of right knee pain and back pain radiating down the left leg.  The examiner conducted a physical examination including a computed tomography (CT) of the lumbar spine and diagnosed lumbosacral strain and chronic, recurrent discomfort of the right knee.   

The RO issued a September 1992 rating decision denying the Veteran's original claims for service connection for a low back disability and a right knee disability.   In its decisional rationale, the RO acknowledged that the service medical records associated with the claims file were extremely limited and consisted of the Veteran's statements related to dental treatment and an unrelated surgical procedure.  The RO indicated that while there were diagnoses for the knee and back, there was no functional defect found to be related to military service and the claims were denied.  The Veteran did not appeal.

Subsequent to the September 1992 rating action, the Veteran's service treatment reports were obtained and associated with the claims file.  The Veteran subsequently sought service connection on several occasions thereafter, but her claims were denied in October 2005 and October 2008 rating decisions.  

In April 2009, the Veteran's representative argued that there was clear and unmistakable error contained in the October 2005 rating action because there was newly obtained official service department records, which had presumably been available but misplaced, had been located and associated with the claims file.  

On the basis of the newly obtained evidence, namely the Veteran's service treatment reports, the claims for service connection for lumbosacral strain syndrome with mild degenerative changes, L5 sciatica of the left lower extremity, and right knee strain were granted in a July 2009 rating action with an effective date of June 13, 2005.  At that time, the RO found that there was clear and unmistakable error contained in the October 2005 decision because the Veteran was treated in service for knee and back complaints and had current diagnoses of lumbosacral strain syndrome with left L5 sciatica and mild degenerative changes and minimal degenerative changes of the right knee, which a June 2009 VA examiner determined was related to service.  

In a May 2012 rating action, the RO determined that the Veteran was not entitled to an effective date prior to June 13, 2005, on the basis of clear and unmistakable error for any of the service connection grants.  

As previously noted, pursuant to 38 C.F.R. §§ 3.400(r), when a claim has been reopened and then granted on the merits, the appropriate effective date is the date of receipt of the petition to reopen, or date entitlement arose, whichever is later. However, the exception to the aforementioned rule from 38 C.F.R. § 3.400(r), permits an effective date according to the date of original claim for service connection where there has been submitted new relevant service department records.  38 C.F.R. § 3.156(c) (2005).  The information corroborating the Veteran's treatment for low back and right knee complaints during service consists of supplemental information from the service department.  These additional service treatment records are considered to be relevant in that they discuss both knee and back problems in service.  As noted, at the time of the original rating decision in April 1993, there were diagnoses related to the low back and right knee but no service treatment reports to corroborate treatment for the same.  The newly obtained official service treatment records were part of the basis for the grant of service connection for the Veteran's low back, L5 sciatica, and right knee.  

While the RO may not have had the official service department records in its possession in the 1990s that now corroborate the Veteran's treatment for her back and knee in service, these records were still "available" for VA purposes at the time of the initial 1993 rating decision.  In fact, a notation on the original service department envelope containing the limited service treatment records obtained in 1992 notes that the "members medical records are not available at present time."  Accordingly, the exception to the general provisions governing assignment of effective dates premised upon receipt of official service department records applies in this instance.  38 C.F.R. § 3.156(c).  

What that means is that upon receipt of the service treatment records, the RO was required to readjudicate the Veteran's claims as if they had not previously been considered.  That is, the 1993 rating decision was rendered moot.

As noted, the RO did consider the Veteran's claims for back and right knee disabilities again in an October 2005 rating decision.  However, it is noted that with regard to both claims, the RO treated the claims as requiring new and material evidence to reopen; rather than adjudicating them as original claims.  This was an incorrect treatment of the claims in that, once again, they should have been considered as if the 1993 rating decision had never been issued.

With regard to the Veteran's back claim, the October 2005 rating decision specifically indicated that the Veteran's claim was not reopened because new and material evidence had not been received; meaning that the RO effectively failed to reach a determination on the merits of the claim.

Therefore, the 2005 rating decision did not readjudicate the Veteran's claim for service connection for a back disability as directed by 38 C.F.R. § 3.156(c).  That is, the rating decision noted that service treatment records were of record, but because the claim was not reopened, the Board cannot be sure whether or not the RO gave full consideration to the evidence of record and whether the procedural steps dictated by the duty to assist were followed.  This is relevant in that, for example, there is no duty to obtain a VA examination, unless a claim is reopened.

As such, the failure to reopen the claim means that this rating decision cannot be taken as having adjudicated the claim pursuant to 3.156(c).  Looking to the record, once the claim was adjudicated on the merits, it was ultimately granted.

The service treatment reports along with the diagnoses of a low back disability with radiating pain rendered by the 1992 VA clinician would have substantiated the Veteran's claim at the time of her previously filed service connection claims on September 18, 1992.  As the Veteran filed her claims within one year of her separation from service, August 1, 1992, should be the effective date of the grant of service connection, pursuant to the provisions of 38 C.F.R. § 3.156(c) (2005).

The Veteran's representative has specifically argued that the effective date for the grant of service connection for the low back disability, L4 left sciatica disability should be the date of her original claim on September 18, 1992.  See April 2009 statement.  For the reasons noted above, the effective date is actually August 1, 1992, the day following the Veteran's separation from active duty.  

With regard to the Veteran's right knee disability, the result is different.  Here, the October 2005 rating decision did reopen the Veteran's claim for service connection for a right knee disability.  Having reopened the claim, the RO was required to consider the entirety of the evidence of record, including the service treatment records that had been obtained since 1993.  After considering the issue on the merits, the RO denied the claim, and the Veteran failed to appeal.  While the RO improperly captioned the issue as one requiring new and material evidence, the RO nevertheless considered the issue on the merits, and would have been required to comply with the same duty to assist requirements as if the claim had been processed as an original claim captioned.

It was argued in the Veteran's substantive appeal that her right knee claim was never readjudicated following receipt of the service treatment records prior to 2009.  However, the October 2005 rating decision clearly listed the service treatment records among the evidence being considered.  As such, these records were considered, but the claim was denied and the Veteran failed to appeal it.  

Once the claim was considered on the merits, 38 C.F.R. § 3.156(c) is no longer in play, and the effective date must then be assigned consistent with 38 C.F.R. § 3.400.  This was done.  The Board notes that the effective date was eventually returned to July 2005 upon a finding that an examination should have been ordered at that time.  However, the Board believes that such an error, to the extent that it is considered to be an error, was something that should have been addressed by appealing the rating decision.  The fact that the Veteran did not appeal is a decision she made.  Unfortunately, the consequence of this is that the October 2005 rating decision became final and this finality serves as a bar to an earlier effective date for the grant of service connection for the Veteran's right knee disability.
 
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted in the introduction, the Veteran testified at a Board hearing, but unfortunately, the recording became corrupted and was untranscribable.  The Veteran was offered the opportunity to testify at a second hearing before the Board, but she declined.
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 








ORDER

An effective date of August 1, 1992, for the grant of service connection for lumbosacral strain syndrome with mild degenerative changes, L5 sciatica of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date earlier than July 2005 for the grant of service connection for a right knee disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


